Electronically Filed
                                                        Supreme Court
                                                        SCWC-30650
                                                        25-OCT-2011
                                                        09:13 AM


                          NO. SCWC-30650

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


        STATE OF HAWAI#I, Respondent/Plaintiff-Appellee,

                                vs.

        KERRY N. SANDERS, Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                (ICA NO. 30650; CR. NO. 04-1-2261)


       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, Acoba, Duffy, and McKenna, JJ.)

          Petitioner/Defendant-Appellant Kerry N. Sanders’

application for writ of certiorari, filed on September 25, 2011,

is hereby rejected.

          DATED:   Honolulu, Hawai#i, October 25, 2011.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Simeon R. Acoba, Jr.

                               /s/ James E. Duffy, Jr.

                               /s/ Sabrina S. McKenna

Keith S. Shigetomi,
for petitioner/defendant-
appellant on the application